       Case 21-01776-LT7           Filed 04/30/21        Entered 04/30/21 15:07:56                 Doc 4   Pg. 1 of 2

MSF                                      United States Bankruptcy Court                               Telephone: 619−557−5620
Rev. 12/15                                                                                       Website: www.casb.uscourts.gov
                                              Southern District of California            Hours: 8:30am − 4:30pm Monday−Friday
                                               Jacob Weinberger U.S. Courthouse
                                                      325 West F Street
                                                  San Diego, CA 92101−6991

Hyperikon, Inc.                                                            Case number: 21−01776−LT7
8821 Production Ave.                                                       Chapter: 7
San Diego, CA 92121                                                        Judge Laura S. Taylor
No Known Aliases



                                         Important Notice To (Attorney For) Debtor
                              Notice of Missing Schedule(s), Statement(s) and/or Chapter 13 Plan


The petition for relief you have filed was missing one or more of the following papers:

Declaration RE: Electronic Filing of Petition, Schedules and Statements (CSD 1801)

Failure to file the missing papers within 14 days following the date the petition was filed (28 days for the CSD 1801
Declaration re Electronic Filings, 30 days for a Chapter 7) Debtor's Statement of Intention, if required), or the date a
notice or an order converting was entered, will cause your case to be dismissed pursuant to 11 U.S.C. §707(a)(3)
without further notice.

Please note that Local Bankruptcy Rule (LBR) 1007−4 and 1009−1 (described below) requires you to serve a copy of
any late−filed schedules, statements, and(or) amendments on any trustee and, if a Chapter 11 case, the United States
Trustee, and any member of the official creditors committee. Local Form CSD 1099, Balance of Schedules and(or)
Chapter 13 Plan, with proof of service must accompany the originals filed with the Court. Compliance with Special
Requirements for Mailing Addresses, (Form CSD 1007), is also required.

Unless you have already done so, you must file with the Court a statement setting forth the amount of fees paid or
promised to you for services rendered in connection with the filing of this case. A Disclosure of Compensation of
Attorney for Debtor, (Form CSD 2030), may be obtained from the Court without cost. This Disclosure Statement must
be filed with the Court before the date scheduled for the Section 341(a) Meeting.


                                                                                     Michael Williams
 Dated: 4/30/21                                                                      Clerk of the Bankruptcy Court
       Case 21-01776-LT7           Filed 04/30/21       Entered 04/30/21 15:07:56           Doc 4      Pg. 2 of 2



1007−4. Required Notice When Schedules Are Filed After the Petition Date.

When filing any lists, statements, or schedules after the Petition Date, the debtor must:


     a. Service. File and serve a Proof of Service of a copy of these Documents on the U.S. Trustee, any interim
        trustee or trustee, and each member of any committee appointed in the case; and


     b. Notice. Give notice of the Petition Date to any Entity or Individual newly listed in the lists, schedules, and
        statements. If applicable, this notice must be accompanied by:



              1. a copy of the "Order for and Notice of Section 341(a) Meeting";


              2. any "Discharge of Debt" or "Notice of Order Confirming Plan"; and


              3. in a chapter 13 case, a claim form and the date, time and location of any pending section 341(a)
                 meeting or confirmation hearing currently scheduled.


     c. Form of Notice. When noticing any Entity or Individual not previously named in the original mailing matrix,
        the debtor must comply with LBR 1007−1




1009−1. Amendment; Notice.

Any amendment filed shall substantially conform to Local Form CSD 1100, Amendment. Service shall be made in
the manner required by LBR 1007−4 and shall substantially conform to Local Form CSD 1101, Notice to Creditors
of the Above−Named Debtor Added by Amendment or Balance of Schedules.



Forms may be obtained at the Courthouse or from the Court's website: www.casb.uscourts.gov
